Dear Dr. Carrier,
This office is receipt of your opinion request dated October 3, 1995.  You ask whether Act 544 (1995), which requires the covering of loose material being transported by a commercial motor vehicle, applies to new and unused asphalt.
Act 544 (1995) amends and reenacts LSA-R.S. 32:383.1(A) to read:
     Any load of loose material as defined in R.S. 32:383(C) being transported by a commercial hauler shall be covered in such a manner as to prevent the load from blowing, spilling, or dropping from the vehicle.
LSA-R.S. 32:383(C) provides:
     "Loose material" means dirt, sand, gravel, or other material that is capable of blowing or spilling from a vehicle as a result of movement or exposure to air, wind currents, or weather, but shall not include agricultural products in their natural state or wood chips.
While unused asphalt may have a certain cohesive quality, we do not believe this attribute completely absolves this material from qualifying as "loose material" pursuant to LSA-R.S. 32:383(C). Weather conditions or other statutory considerations could present favorable conditions for this material to blow, spill, or drop from the transporting vehicle.  Act 544 (1995) provides for certain measures to reduce this possibility.
Therefore, it is our opinion that new or unused asphalt fits properly within the definition of "loose material" as provided in LSA-R.S. 32:383(C) and, consequently, Act 544 (1995) does apply.
I trust this adequately answers your question.  Should you need any further assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ______________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
Date Received:
Date Released:
Carlos M. Finalet, III Assistant Attorney General